DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,703,360 [Fischer].
Fischer teaches a liquid sample introduction method using a liquid sample introduction device configured to send a liquid sample and a nebulizing gas to an ionization probe of an ion source in an ion analysis device and to nebulize the liquid sample from a tip of the ionization probe with the help of the nebulizing gas (Fig. 3; abstract; claim 2), the liquid sample introduction device including 
a plurality of liquid sample containers which is closed containers in which liquid samples are stored (Fig. 5 (232, 230)), 
a liquid supply gas path (Fig. 5 (226, 227))  connected at one end to a middle of a channel (Fig. 3 (148)) for supplying the nebulizing gas to the ionization probe and branched into a plurality of sub-paths (Fig. 5; abstract; claim 2) connected respectively to the plurality of liquid sample containers above liquid levels of the liquid samples  (Fig. 5 – gas emitted below (236 and 242) moves liquid sample through gas pressure per 8:37-50. This indicates that the gas is placed above the liquid level so as to move the liquid via pressure.), 
a channel switching unit configured to selectively connect one outlet port and one of a plurality of inlet ports to each other (Fig. 5 (212), note selective connections (214, 216)), 
a common sample supply channel one end of which is connected to the ionization probe and another end is connected to the outlet port of the channel switching unit (Fig. 5 (212) connected to ion source (206)), and 
a plurality of individual sample supply channels one ends of which are connected to the plurality of liquid sample containers below the liquid levels of the liquid samples and other ends are connected to the plurality of inlet ports of the channel switching unit  (Fig. 5 (240, 246)), the method comprising:
a process of setting one of the plurality of liquid sample containers as a low-viscosity liquid sample container (there are two liquid samples, (230) and (232), so one is so designated unless they have the same viscosity, in which case both are so designated), and 
switching connection of the channel switching unit such that the outlet port and the inlet port connected to the low-viscosity liquid sample container are connected to each other through one of the plurality of individual sample supply channels at a time of finishing analysis in the ion analysis device (In Fig. 5 one can see the channel switching unit switched to the calibration mode, wherein both reservoirs are connected to the outlet port and to the mass spectrometer simultaneously. 9:40-52. Since both reservoirs are connected to the outlet throughout the analysis, the low viscosity reservoir is necessarily connected to the outlet at the end of the analysis.).

However, Fischer does not specify that one reservoir contains a liquid sample having a viscosity lower than viscosities of the liquid samples stored in the other liquid sample containers. Fischer does teach that a variety of different liquid samples may be used (5:31-42). Some of these sample types inherently have lower viscosities than others due to their different compositions, e.g., samples with different amounts of salt or proteins. Thus, Fischer at least suggests using two different calibration sample types, wherein one has a lower viscosity than the other. Further, since the two samples are provided simultaneously to the spectrometer for the duration of the calibration analysis, the lower viscosity sample is also provided to the spectrometer at the end of the calibration analysis.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use two of the different samples discussed by Fischer, wherein the samples have different viscosities. One would have been motivated to do so since different calibration solutions are well known in the art and would help in the tuning and calibration of a mass spectrometer. Fischer 5:29-42.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881